UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6168


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEANTE DRAKE, a/k/a Panama, a/k/a Shawn, a/k/a Papa Bear,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:07-cr-00053-IMK-MJA-1)


Submitted: May 29, 2019                                           Decided: June 14, 2019


Before KING and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Deante Drake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       On January 29, 2019, Deante Drake filed a notice of appeal from his May 13,

2008, criminal judgment. Drake previously appealed from his 2008 judgment, see United

States v. Drake, 318 F. App’x 247 (4th Cir. 2009) (No. 08-4589), and this court is

without jurisdiction to entertain a second appeal from the same judgment. In addition,

Drake filed his notice of appeal more than 10 years after expiration of the appeal period

see Fed. R. App. P. 4(b)(1), and he has already pursued collateral relief from the criminal

judgment. See United States v. Oliver, 878 F.3d 120, 122 (4th Cir. 2017) (allowing sua

sponte dismissal of untimely appeal where defendant previously sought collateral relief

from judgment on appeal) .

       Accordingly, we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2